Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT is dated as of July 26, 2013 (the
“Agreement”), by and among INDEPENDENCE REALTY TRUST, INC., a Maryland
Corporation (“IRT”), INDEPENDENCE REALTY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Operating Partnership” and, together with IRT, the
“IRT Parties”), RAIT FINANCIAL TRUST, a Maryland real estate investment trust
(“RAIT”), and the RAIT Parties (defined below).

BACKGROUND

The RAIT Parties, other than RAIT, are subsidiaries of RAIT that currently hold,
in the aggregate, 5,594,900 shares of IRT’s common stock, par value $0.01 per
share (the “Common Stock”), and may acquire additional shares of Common Stock in
the future.

IRT is externally managed by Independence Realty Advisors, LLC (the “Advisor”),
a wholly-owned subsidiary of RAIT and a RAIT Party that has the right to have
IRT pay some portion or all of the fees payable by IRT to the Advisor in shares
of Common Stock under the terms and conditions set forth in the Second Amended
and Restated Advisory Agreement among IRT, the Operating Partnership and the
Advisor dated as of May 7, 2013 (as it may be hereafter amended, the “Advisory
Agreement”).

RAIT NTR Holdings, LLC (“RAIT NTR”), a wholly-owned subsidiary of RAIT and a
RAIT Party, holds shares of Common Stock issued by IRT in connection with IRT’s
initial capitalization or purchased in offerings of Common Stock. RAIT NTR also
holds 350 Series B Preferred Units of the Operating Partnership which are
exchangeable for shares of Common Stock under the terms and conditions set forth
in the limited partnership agreement of the Operating Partnership.

The RAIT Parties, other than RAIT, the Advisor and RAIT NTR, are subsidiaries of
RAIT that hold shares of Common Stock that they received in exchange for common
units of limited partnership interest they held in the Operating Partnership.

The IRT Parties have agreed to provide the RAIT Parties certain rights to have
shares of Common Stock received or to be received by them registered for resale
under the Securities Act of 1933, as amended (the “Securities Act”).

TERMS

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Advisor” shall have the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Advisory Agreement” shall have the meaning set forth in the preamble.

“Agreement” shall have the meaning set forth in the preamble.

“Allocation Notice” shall have the meaning set forth in Section 2(c) hereof.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Common Stock” shall have the meaning set forth in the preamble.

“Demand Registration” means registration under the Securities Act pursuant to a
Registration Request given under Section 2(a) and Section 2(b) hereof.

“Effectiveness Period” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of IRT or used or
referred to by IRT in connection with the sale of the Common Stock.

“Holders” shall mean the RAIT Parties, for so long as they own any Registrable
Shares either as record owners or as Persons who “beneficially own” (as such
term is defined in Rule 13d-3 of the Exchange Act) Registrable Shares, and each
of their successors, assigns and direct and indirect transferees who become
owners of Registrable Shares; provided, that an assignee or direct or indirect
transferee shall only be a Holder if and to the extent the transferor designates
such assignee or direct or indirect transferee as a Holder entitled to rights
under this Agreement in accordance with Section 5(d) hereof. For purposes of
this Agreement, the IRT Parties may deem and treat the registered holder of a
Registrable Share as the Holder and absolute owner thereof, unless notified to
the contrary in writing by the registered Holder thereof.

“Included Registrable Shares” shall have the meaning set forth in Section 2(c)
hereof.

“IRT” shall have the meaning set forth in the preamble.

“IRT Parties” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Shares held by all Holders.

“Operating Partnership” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Piggyback Request” means a written request to IRT pursuant to Section 2(c)
hereof.

“Piggyback Registration” means a registration under the Securities Act pursuant
to Section 2(c) hereof.

“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement (including without limitation, any “free writing prospectus” (as
defined in Rule 405 under the Securities Act)), including any preliminary
prospectus, and any such prospectus as amended or supplemented by any prospectus
supplement, including a prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Shares covered by a Shelf
Registration Statement, and by all other amendments and supplements to such
prospectus, and in each case including any document incorporated by reference
therein.

“RAIT” shall have the meaning set forth in the preamble.

“RAIT NTR” shall have the meaning set forth in the preamble.

“RAIT Parties” shall mean RAIT, the several entities listed in Schedule I hereto
and any additional entities hereafter added to Schedule I pursuant to
Section 5(f) hereof.

“Registrable Shares” shall mean (a) with respect to any RAIT Party, any shares
of Common Stock now held or hereafter acquired at any time and from time to time
by such RAIT Party, including, without limitation, any shares of Common Stock
acquired by such RAIT Party in exchange for or upon conversion of another
security (including shares of Common Stock received upon conversion of
securities of or partnership interests in the Operating Partnership), purchased
on the open market, issued by IRT as part of the advisory fee payable to the
Advisor, or issued by IRT in connection with any transaction and (b) with
respect to any Holder that is not a RAIT Party, any shares of Common Stock
identified as being Registrable Shares in any assignment or other transfer of
any RAIT Party’s rights under this Agreement in accordance with Section 5(d)
hereof.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the IRT Parties with this Agreement, including, without
limitation, (i) all SEC, stock exchange or Financial Industry Regulatory
Authority registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any Underwriters or Holders in
connection with blue sky qualification of any Registrable Shares), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus and any
amendments or

 

3



--------------------------------------------------------------------------------

supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) the fees and disbursements of counsel
for the IRT Parties and, in the case of a Shelf Registration Statement, the
reasonable fees and disbursements of one counsel for the Holders (which counsel
shall be selected by the Majority Holders, and which counsel may also be counsel
for the IRT Parties), (v) any premiums and other costs of policies of insurance
obtained by the IRT Parties against liabilities arising out of the sale of any
securities and (vi) the fees and disbursements of the independent public
accountants of the IRT Parties, including the expenses of any special audits or
“comfort” letters required by or incident to the performance of and compliance
with this Agreement, but excluding fees and expenses of counsel to the
Underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts, commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of Registrable
Shares by a Holder; provided, however, “Registration Expenses” shall not include
any out-of-pocket expenses of the Holders, transfer taxes, underwriting or
brokerage commissions or discounts associated with effecting any sales of
Registrable Shares that may be offered, which expenses shall be borne by each
Holder of Registrable Shares on a pro rata basis with respect to the Registrable
Shares so sold. The obligation of the Company to bear the expenses described
shall apply irrespective of whether the Shelf Registration becomes effective, is
withdrawn or suspended.

“Registration Notice” means a written notice provided by IRT pursuant to
Section 2(c) hereof.

“Registration Request” means a written request to IRT with respect to a Demand
Registration pursuant to Section 2(a) and Section 2(b) hereof.

“Registration Statement” shall mean any registration statement of IRT that
covers any of the Registrable Shares pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall have the meaning set forth in the preamble.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
IRT that covers all or a portion of the Registrable Shares (but no other
securities unless approved by a majority of the Holders whose Registrable Shares
are to be covered by such Shelf Registration Statement) on an appropriate form
under Rule 415 under the Securities Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

4



--------------------------------------------------------------------------------

“Underwriter” shall have the meaning set forth in Section 3 hereof.

“Underwritten Offering” shall mean an offering in which Registrable Shares are
sold to an Underwriter for reoffering to the public.

2. Registration Under the Securities Act.

(a) The Holders may submit one or more Registration Requests covering all or
part of the Registrable Shares held by such Holders at any time and from time to
time, subject to Section 2(b) and Section 3(p) hereof. Each Registration Request
shall state the Holders whose Registrable Shares are to be registered, the
number of Registrable Shares to be registered for each such Holder and the
intended plan of distribution thereof. The IRT Parties shall be deemed to have
satisfied their obligation with respect to a Registration Request if a
Registration Statement filed pursuant to such Registration Request becomes
effective under the Securities Act and remains effective for the period required
hereby.

IRT agrees to use its reasonable best efforts (i) to file the Registration
Statement as promptly as practicable but in any event by the 45th day after the
demand therefor, if IRT is then eligible to use Form S-3 (or any successor or
replacement forms) with respect thereto, or the 90th day if IRT is not then so
eligible, (ii) to cause the Registration Statement to be declared effective,
(iii) to keep the Registration Statement continuously effective until the
earlier of the time that all the Registrable Shares covered by the Registration
Statement have been sold pursuant to the Registration Statement or termination
of the Registration Statement pursuant to Rule 415 under the Securities Act (the
“Effectiveness Period”) and (iv) cause the Registration Statement and the
related Prospectus and any amendment or supplement thereto not to contain any
untrue statement of a material fact required to be stated therein or necessary
to make the statements therein not misleading during the period that the
Registration Statement is required to be effective. Nothing contained in this
Agreement shall obligate IRT to effect an underwritten offering on behalf of the
Holders of Registrable Shares. IRT further agrees to supplement or amend the
Registration Statement and the related Prospectus if required by any applicable
laws, rules, regulations or instructions, and to use its reasonable best efforts
to cause any such amendment to become effective and such Registration Statement
and Prospectus to become usable as soon as thereafter practicable. IRT agrees to
furnish to the Holders which are registering Registrable Shares copies of any
such supplement or amendment promptly after its being used or filed with the
SEC.

(b) The Holders shall be entitled to (i) an unlimited number of registrations on
Form S-3 or any successor or replacement forms with respect to any Registration
Requests; (ii) if Form S-3 (or any successor or replacement form) is not
available to be used by IRT with respect to a Registration Request, then a
maximum of three registrations on any other form IRT is then eligible to use,
and (iii) within six months after the termination of the Advisory Agreement, and
if IRT is not then eligible to use Form S-3 (or

 

5



--------------------------------------------------------------------------------

any successor or replacement form), a single registration on such form as IRT is
then eligible to use; provided, however, that the demand rights under clause
(i) may only be exercised with respect to at least 20% of the Registrable
Shares, the demand rights under clause (ii) may only be exercised with respect
to at least one-third of the Registrable Shares; and the demand right under
clause (iii) may only be exercised by RAIT Parties and may only be exercised
with respect to all of the Registrable Shares then held by the RAIT Parties;
provided, further, that the Holders, collectively and as a group, shall not be
permitted under any circumstances to exercise Demand Registration more than once
in any consecutive six (6) month period and IRT shall not be obligated to effect
any Demand Registration within six (6) months after the effective date of a
previous Demand Registration; and provided, further, that IRT shall not be
obligated to effect, or take any action to effect, a Registration Statement
(i) during any lock-up period required by the underwriters in any Underwritten
Offering conducted by IRT on its own behalf or on behalf of selling
shareholders, or (ii) during the period commencing with the date IRT delivers a
Registration Notice, and ending on the earlier of the date of the termination or
delay of, or the date sixty (60) days after the effective date of a Registration
Statement with respect to, an offering by IRT with respect to which IRT gave a
Registration Notice and provided, further, however, that a Registration Request
withdrawn by written notice from Holders holding a majority of the Registrable
Shares included in such Registration Statement before the effectiveness of the
relevant Registration Statement shall not be counted towards the maximum in
clause (ii). In calculating the portion of the Registrable Shares to be
registered under this clause (b), the total number of Registrable Shares shall
equal the sum of the number of shares of Common Stock held by any Holder
outstanding at the time of the delivery of the relevant Registration Request
plus the Registrable Shares issuable upon the conversion or exchange of
outstanding securities held by any Holder for which such Holder has notified the
IRT Parties at or prior to the time of the delivery of the relevant Registration
Request of such Holder’s intention to convert or exchange such securities for
Registrable Shares prior to the effectiveness of the Registration Statement to
be filed in response to such Registration Request.

(c) If IRT’s board of directors (or a committee thereof) approves the offering
of shares of Common Stock under the Securities Act for IRT’s account in an
Underwritten Offering (excluding, without limitation, offerings on Form S-3
solely for dividend reinvestment and stock purchase plans, or secondary
offerings, or the filing of shelf registration statements on any forms with the
SEC that, in each case, do not name any underwriters, and other than offerings
on Form S-4 or Form S-8 promulgated under the Securities Act (or any successor
forms thereto) and other than pursuant to Section 2(a) hereof), IRT shall give
written notice (a “Registration Notice”) of such approval to the Holders within
two (2) Business Days after such approval. Each Holder agrees to keep the
information relating to the Registration Notice confidential and, subject to
Section 3(p) hereof, not to trade in any IRT securities until such information
is publicly disclosed by IRT or IRT notifies such Holder that plans for such
offering have been terminated or delayed. Once a Registration Notice is received
by a Holder, then such Holder may request (the “Piggyback Request”) that IRT
include in such registration Registrable Shares held by such Holder. The
Piggyback Request shall specify the number of Registrable Shares proposed to be
included in such registration (“Included Registrable Shares”) and shall be
delivered to IRT

 

6



--------------------------------------------------------------------------------

within five (5) Business Days after receipt of the Registration Notice. Subject
to IRT’s rights to reduce the number of Included Registrable Shares as set forth
in this Section 2(c), a Holder may withdraw all or a portion of its Included
Registrable Shares from the registration statement only (i) with the written
consent of IRT, which shall be in IRT’s sole and complete discretion; or (ii) in
the event that IRT exercises its rights to reduce the number of Included
Registrable Shares and the reduction in the number of Included Registrable
Shares exceeds 10% of the Included Registrable Shares, and provided that Holders
exercising their withdrawal rights under clause (ii) shall provide notice to IRT
within two (2) Business Days of receipt of the Allocation Notice. Any such
withdrawal shall be by written notice to IRT. IRT shall use its best efforts to
cause all such Included Registrable Shares to be included in such registration
on the same terms and conditions as the Common Stock otherwise being sold in
such registration; provided, however, that if the managing underwriter or
underwriters advise IRT that, or in its or their view, the inclusion of all
Included Registrable Shares requested to be included in such registration,
together with shares sought to be included in such registration by Persons
(“Pari Passu Persons”) with pari passu registration rights (“Pari Passu Shares”)
would interfere with the successful marketing (including pricing) of the Common
Stock proposed to be registered by IRT or would exceed the largest number of
shares that can be sold without having an adverse effect on such offering, then
the Registrable Shares to be included in such offering shall include the number
of Registrable Shares that the managing underwriter or underwriters advises IRT
can be sold without having such adverse effect, with such number to be allocated
pro rata amongst the Holders and Pari Passu Persons who have requested
participation in such offering based on (x) the number of Registrable Shares and
Pari Passu Shares held by each such Holder or Pari Passu Person divided by
(y) the aggregate number of Registrable Shares and Pari Passu Shares held by all
Holders and Pari Passu Persons who have requested participation in such
offering. IRT shall provide notice of any such allocation to the Holders and
Pari Passu Persons participating in such offering (an “Allocation Notice”).
Notwithstanding the foregoing, if, at any time after giving written notice of
its intention to register any shares of Common Stock and prior to the effective
date of the registration statement filed in connection with such registration,
IRT shall determine for any reason either not to register or to delay
registration of such shares, IRT may, at its election, give written notice of
such determination to each holder of Included Registrable Shares and, thereupon
(i) in the case of a determination not to register, shall be relieved of its
obligation to register any Included Registrable Shares in connection with such
registration (but not from its obligation to pay the expenses of such
registration), without prejudice, however, to the rights of any Holder or
Holders of Included Registrable Shares entitled to do so to request that such
registration be effected as a registration statement pursuant to Section 2(c) of
this Agreement, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Included Registrable Shares, for the
same period as the delay in registering such shares of Common Stock. No
registration effected pursuant to this Section 2(c) shall relieve IRT of its
obligation to effect any registration upon request under Section 2(a), nor shall
any registration hereunder be deemed to have been effected pursuant to
Section 2(a). IRT may require that each Holder who receives a Registration
Notice enter into customary agreements with the Underwriters in connection with
the related offering, including, without limitation, a customary lock-up
agreement relating to any of such Holder’s Registrable Shares that are not
included in such offering.

 

7



--------------------------------------------------------------------------------

(d) The IRT Parties shall pay all Registration Expenses in connection with any
Demand Registration or Piggyback Registration. Each Holder named as a selling
stockholder in any Registration Statement shall pay all underwriting discounts
and commissions, brokerage commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Shares pursuant to the
Registration Statement.

(e) Without limiting the remedies available to the RAIT Parties and the Holders,
IRT acknowledges that any failure by it to comply with its obligations in
connection with any Demand Registration or Piggyback Registration may result in
material irreparable injury to the RAIT Parties or the Holders for which there
is no adequate remedy at law, that it will not be possible to measure damages
for such injuries precisely and that, in the event of any such failure, the RAIT
Parties or any Holder may obtain such relief as may be required to specifically
enforce IRT’s obligations in connection with any Demand Registration or
Piggyback Registration.

3. Registration Procedures.

(a) In connection with its obligations in connection with any Demand
Registration, IRT shall as expeditiously as possible after receipt of a
Registration Request:

(i) prepare and file with the SEC a Registration Statement on the appropriate
form under the Securities Act, which form (x) shall be selected by IRT,
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Shares of the Holders identified in the relevant Registration
Request and (z) shall comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith; and use its reasonable best efforts
to cause such Registration Statement to be declared effective and remain
effective for the Effectiveness Period;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the Effectiveness Period and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and keep each Prospectus
current during the period described in Section 4(3) of and Rule 174 under the
Securities Act that is applicable to transactions by brokers or dealers with
respect to the Registrable Shares;

(iii) furnish to each Holder whose Registrable Shares are being registered, to
counsel for such Holders and to each Underwriter (as such terms is hereinafter
defined) of an Underwritten Offering of Registrable Shares, if any, without
charge (in each case in an electronic format, unless otherwise required by
applicable law), as many copies of each Prospectus, including each preliminary
prospectus, and any amendment or supplement

 

8



--------------------------------------------------------------------------------

thereto, as they may reasonably request in order to facilitate the sale or other
disposition of the Registrable Shares thereunder; and IRT consents to the use of
such Prospectus and any amendment or supplement thereto in accordance with
applicable law by each such Holder and any such Underwriters in connection with
the offering and sale of the Registrable Shares covered by and in the manner
described in such Prospectus, preliminary prospectus or any amendment or
supplement thereto in accordance with applicable law;

(iv) use its reasonable best efforts to register or qualify the Registrable
Shares under all applicable state securities or blue sky laws of such
jurisdictions as any Holder whose Registrable Shares are covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC; cooperate
with the Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each such Holder
to complete the disposition in each such jurisdiction of the Registrable Shares
owned by such Holder; provided, however, that IRT shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify but for this paragraph, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not so subject;

(v) in the case of a Shelf Registration, notify each Holder and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (i) when a Registration Statement has become effective and
when any post-effective amendment thereto has been filed and becomes effective,
(ii) of any request by the SEC or any state securities authority for amendments
and supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, including the receipt by IRT of any notice of
objection by the SEC to the use of a Registration Statement or any
post-effective amendment thereto pursuant to Rule 401(g)(2) under the Securities
Act, (iv) if, between the applicable effective date of a Shelf Registration
Statement and the closing of any sale of Registrable Shares covered thereby, the
representations and warranties of IRT contained in any underwriting agreement,
securities sales agreement or other similar agreement, if any, relating to an
offering of such Registrable Shares cease to be true and correct in all material
respects or if IRT receives any notification with respect to the suspension of
the qualification of the Registrable Shares for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (v) of the happening of any event
during the Effectiveness Period that makes any statement made in such
Registration Statement or the related Prospectus untrue or misleading in any
material respect or that requires the making of any changes in such Registration
Statement or Prospectus in order to comply with applicable disclosure
requirements and (vi) of any determination by IRT that a post-effective
amendment to a Registration Statement or any amendment or supplement to the
Prospectus would be appropriate;

 

9



--------------------------------------------------------------------------------

(vi) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement or, in the case of a
Shelf Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by filing an amendment to such Shelf Registration Statement
on the proper form, at the earliest possible moment and provide immediate notice
to each Holder of the withdrawal of any such order or such resolution;

(vii) furnish to each Holder (in each case in an electronic format, unless
otherwise required by applicable law), without charge, at least one conformed
copy of each Registration Statement and any post-effective amendment thereto
(without any documents incorporated therein by reference or exhibits thereto,
unless requested);

(viii) cooperate with the selling Holders of Registrable Shares to facilitate
the timely preparation and delivery of certificates representing Registrable
Shares to be sold and not bearing any restrictive legends and enable such
Registrable Shares to be issued in such denominations and registered in such
names (consistent with the provisions of the Indenture) the selling Holders may
reasonably request at least one Business Day prior to the closing of any sale of
Registrable Shares;

(ix) during the Effectiveness Period, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use its reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to such
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Shares, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and IRT shall notify the Holders of
Registrable Shares to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and such Holders hereby agree to suspend
use of the Prospectus until IRT has amended or supplemented the Prospectus to
correct such misstatement or omission;

(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or of any document that is to be incorporated by reference into
a Registration Statement or a Prospectus after initial filing of a Registration
Statement, provide copies of such document to the Holders of Registrable Shares,
and their counsel, and make such of the representatives of IRT as shall be
reasonably requested by the Holders of Registrable Shares and their counsel
available for discussion of such document; and IRT shall not, at any time after
initial filing of a Registration Statement, use or file any Prospectus, any
amendment of or supplement to a Registration Statement or a Prospectus, or any
document that is to be incorporated by reference into a Registration Statement
or a Prospectus, of which the Holders of Registrable Shares and their counsel
shall not have previously been advised and furnished a copy or to which they
shall object;

(xi) make available for inspection by a representative of the Holders of the
Registrable Shares, any Underwriter participating in any disposition pursuant

 

10



--------------------------------------------------------------------------------

to such Shelf Registration Statement, and attorneys and accountants designated
by such Holders, at reasonable times and in a reasonable manner, all pertinent
financial and other records, documents and properties of IRT and its
subsidiaries, and cause the respective officers, directors and employees of IRT
and its subsidiaries to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant; provided, however, that if
any such information is identified by IRT as being confidential or proprietary,
each Person receiving such information shall take such actions as are reasonably
necessary to protect the confidentiality of such information to the extent such
action is otherwise not inconsistent with, an impairment of or in derogation of
the rights and interests of any representative, Holder or Underwriter;

(xii) use their reasonable best efforts to cause all Registrable Shares to be
listed on the NYSE MKT or any other securities exchange or any automated
quotation system on which similar securities issued or guaranteed by IRT are
then listed if requested by the Majority Holders, to the extent such Registrable
Shares satisfy applicable listing requirements;

(xiii) if reasonably requested by any Holder of Registrable Shares covered by a
Registration Statement, promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to any such Holder as
such Holder reasonably requests to be included therein and make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as the IRT Parties have received notification of the matters to be incorporated
in such filing; and

(xiv) enter into such customary agreements and take all such other actions in
connection therewith (including those requested by Holders of a majority of the
Registrable Shares being sold) in order to expedite or facilitate the
disposition of such Registrable Shares including, but not limited to, an
Underwritten Offering and in such connection, (i) cooperate with the Holders and
the underwriter or underwriters in connection with any filings required to be
made with the Financial Industry Regulatory Authority, or any successor thereto,
(ii) to the extent possible, make such representations and warranties to such
Holders and any Underwriters of such Registrable Shares with respect to the
business of IRT and its subsidiaries, the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested, (iii) obtain opinions of counsel to IRT (which counsel and opinions,
in form, scope and substance, shall be reasonably satisfactory to such Holders
and such Underwriters and their respective counsel) addressed to each selling
Holder and Underwriter of Registrable Shares, covering the matters customarily
covered in opinions requested in underwritten offerings, (iv) obtain “comfort”
letters from the independent certified public accountants of IRT (and, if
necessary, any other certified public accountant of any subsidiary of IRT, or of
any business acquired by IRT for which financial statements and financial data
are or are required to be included in the Registration Statement) addressed to
each selling Holder and Underwriter of Registrable Shares, such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters in connection with

 

11



--------------------------------------------------------------------------------

underwritten offerings and (v) deliver such documents and certificates as may be
reasonably requested by the Holders of a majority of the Registrable Shares
being sold or the Underwriters, and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the IRT Parties made pursuant to clause
(i) above, to evidence compliance with any customary conditions contained in an
underwriting agreement.

(b) IRT may require each Holder whose Registrable Shares are being registered to
furnish to IRT such information regarding such Holder and the proposed
disposition by such Holder of such Registrable Shares as IRT may from time to
time reasonably request in writing to such Holder.

(c) Each Holder whose Registrable Shares have been registered agrees that, upon
receipt of any notice from IRT of the happening of any event of the kind
described in Section 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Shares pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(a) hereof and, if so directed by IRT, such Holder will
deliver to IRT all copies in its possession, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Shares that is current at the time of receipt of such notice.

If IRT shall give any such notice to suspend the disposition of Registrable
Shares pursuant to a Registration Statement, IRT shall extend the period during
which the Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from and including the date of
the giving of such notice to and including the date when the Holders shall have
received copies of the supplemented or amended Prospectus necessary to resume
such dispositions. IRT may give any such notice only twice during any 365-day
period and any such suspensions shall not exceed seventy-five (75) days for each
suspension.

The Holders of Registrable Shares who desire to do so may sell such Registrable
Shares in an Underwritten Offering that is a Demand Registration. In any such
Underwritten Offering, the investment bank or investment banks and manager or
managers (the “Underwriters”) that will administer the offering shall be
selected by a majority of the Holders whose Registrable Shares will be
registered in such offering; provided, however, that if IRT is selling shares
for its own account in such Underwritten Offering, IRT shall select the
Underwriters in its sole discretion.

4. Indemnification and Contribution. (a) The IRT Parties agree jointly to
indemnify and hold harmless the RAIT Parties and each Holder, their respective
affiliates, trustees, directors, managers, officers, employees, agents and each
Person, if any, who controls a RAIT Party or any Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or

 

12



--------------------------------------------------------------------------------

alleged untrue statement of a material fact contained in any Registration
Statement or any Prospectus or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (2) any untrue statement or alleged untrue statement of
a material fact contained in any Prospectus, any Free Writing Prospectus used in
violation of this Agreement or any “issuer information” (“Issuer Information”)
filed or required to be filed pursuant to Rule 433(d) under the Securities Act,
or any omission or alleged omission to state therein a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case, except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any RAIT Party
or Holder furnished to IRT in writing by such RAIT Party or Holder,
respectively, expressly for use therein. In connection with any Underwritten
Offering permitted by Section 3, the IRT Parties will also indemnify the
Underwriters, selling brokers, dealers and similar securities industry
professionals participating in the distribution, their respective affiliates and
each Person who controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of the RAIT Parties and Holders, if requested in connection with
any Registration Statement, any Prospectus, any Free Writing Prospectus or any
Issuer Information.

(b) Each RAIT Party and each Holder agrees, severally and not jointly, to
indemnify and hold harmless the IRT Parties and the other selling RAIT Parties
and Holders, their respective affiliates, the directors of the IRT Parties, each
officer of the IRT Parties who signed the Registration Statement and each
Person, if any, who controls any IRT Party and any other RAIT Party or Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such RAIT Party or Holder furnished to the IRT
Parties in writing by such RAIT Party or Holder, respectively, expressly for use
in any Registration Statement and any Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided, however, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 4 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, however, that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have to an Indemnified
Person otherwise than under this Section 4. If any such proceeding shall be
brought or asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the

 

13



--------------------------------------------------------------------------------

Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 4 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for the RAIT Parties, their respective affiliates, trustees,
directors, managers, officers, employees, agents and any control Persons of an
Initial Purchaser shall be designated in writing by RAIT, (y) for any Holder,
its affiliates, directors and officer and any control Persons of such Holder
shall be designated in writing by the Majority Holders and (z) in all other
cases shall be designated in writing by IRT. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the

 

14



--------------------------------------------------------------------------------

amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
the relative fault of the IRT Parties on the one hand and the Holders on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the IRT Parties on the one hand and the
Holders on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the IRT Parties or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(e) The IRT Parties and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 4, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Shares sold by such Holder exceeds the amount of any damages
that such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 4 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder,
its respective affiliates or any Person controlling any Holder, or by or on
behalf of the IRT Parties, their respective affiliates or the officers or
directors of or any Person controlling the IRT Parties, and (iii) any sale of
Registrable Shares pursuant to a Registration Statement.

5. General.

(a) No Inconsistent Agreements. Each IRT Party represents, warrants and agrees
that (i) the rights granted to the Holders and the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by any IRT
Party under any other agreement and (ii) each IRT Party has not entered into, or
on or after the date of this Agreement will

 

15



--------------------------------------------------------------------------------

enter into, any agreement that is inconsistent with the rights granted to the
Holders of Registrable Shares in this Agreement or otherwise conflicts with the
provisions hereof. Any agreement with Pari Passu Persons granting substantially
equivalent piggyback registration rights to such Pari Passu Persons on a pari
passu basis with the Holders shall not be deemed to be inconsistent with such
rights.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may be amended, modified or supplemented by, and
waivers or consents to, or departures from, the provisions hereof shall be
approved by, an agreement in writing signed by the IRT Parties and the Holders
of at least a majority of the outstanding Registrable Shares affected by such
amendment, modification, supplement, waiver or consent; provided, however, that
no such amendment, modification, supplement, waiver or consent that materially
and adversely affects the rights of any Holder hereunder shall be effective
against such Holder unless consented to in writing by such Holder; and provided,
further, however, that RAIT may modify the RAIT Parties as set forth in
Section 5(f) hereof.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by electronic mail, hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
IRT by means of a notice given in accordance with the provisions of this
Section 5(c), which address initially is, with respect to the RAIT Parties, the
address set forth under RAIT’s signature on the relevant signature page of this
Agreement; and (ii) if to any IRT Party, to IRT on behalf of such IRT Party at
the most current address given by IRT to RAIT by means of a notice given in
accordance with the provisions of this Section 5(c), which address initially is,
with respect to the IRT Parties, the address set forth under IRT’s signature on
the relevant signature page of this Agreement. All such notices and
communications shall be deemed to have been duly given at the time electronic
mail delivery is confirmed by email; delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.

(d) Successors and Assigns. Any RAIT Party may assign its rights and delegate
its duties hereunder to any Person, including, without limitation, any affiliate
of RAIT or any successor in interest of any RAIT Party. Any Holder that is not a
RAIT Party may not assign its rights or delegate its duties hereunder to anyone,
whether directly or indirectly by merger or other business combination or
otherwise, without the consent of the IRT Parties and the RAIT Parties. The IRT
Parties may not assign their rights or delegate their duties hereunder to
anyone, whether directly or indirectly by merger or other business combination
or otherwise, without the consent of the Majority Holders.

(e) Holders’ Liability. The liability of each Holder to any IRT Party or any
other Holder shall be several and not joint.

 

16



--------------------------------------------------------------------------------

(f) Additional RAIT Parties. RAIT may add any affiliate of RAIT to or remove any
entity from the list of entities comprising the RAIT Parties set forth on
Schedule I by notifying the IRT Parties of any such addition or removal, which
notice shall include an updated Schedule I hereto, and, in the case of any
addition, an agreement to be bound by the Agreement executed by any new RAIT
Party.

(g) No Third Party Beneficiaries. This Agreement does not, and is not intended
to, confer any rights or remedies upon any person other than the parties hereto.

(h) Power of Attorney. Each RAIT Party hereby authorizes the President, Chief
Financial Officer, Treasurer or Secretary of RAIT serving at the relevant time
as such RAIT Party’s true and lawful attorney-in-fact, with full power and
authority as hereinafter described on behalf of and in the name, place and stead
of such RAIT Party to execute any agreement, document or certificate by or on
behalf of such RAIT Party and to take any action on its behalf as contemplated
by, or otherwise consistent with the intent of, this Agreement.

The parties hereto acknowledge and agree that any notice required to be provided
hereunder by IRT shall be deemed provided to all RAIT Parties upon delivery of
such notice to RAIT.

(i) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(j) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(k) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(l) Termination. Notwithstanding the foregoing provisions, shares of Common
Stock held by any Holder shall cease to be Registrable Shares upon such Holder’s
receipt of a written opinion from counsel for the IRT Parties to the effect that
the Registrable Shares held by such Holder may be sold without registration
under the Securities Act or applicable state law, and without restriction as to
the quantity and manner of such sales. The termination of such Holder’s rights
under this Agreement shall not terminate any other Holder’s rights under this
Agreement.

(m) Miscellaneous. This Agreement contains the entire agreement among the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and

 

17



--------------------------------------------------------------------------------

restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The parties shall endeavor in good
faith negotiations to replace the invalid, void or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, void or unenforceable provisions.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, INDEPENDENCE REALTY TRUST, INC. By:  

/s/ Scott F. Schaeffer

Name:   Scott F. Schaeffer Title:   Chairman of the Board, Chief Executive
Officer & President Address:   Independence Realty Trust, Inc.   Cira Centre  
2929 Arch Street, 17th Floor   Philadelphia, Pennsylvania 19104   Attention:
Chief Financial Officer   Email: jsebra@raitft.com   Fax: (215) 243-9039
INDEPENDENCE REALTY OPERATING PARTNERSHIP, L.P. By:   Independence Realty Trust,
Inc.,   its general partner By:  

/s/ Scott F. Schaeffer

Name:   Scott F. Schaeffer Title:   Chairman of the Board, Chief Executive
Officer & President

 

19



--------------------------------------------------------------------------------

  RAIT FINANCIAL TRUST   By:    

/s/ James J. Sebra

  Name:     James J. Sebra   Title:     Chief Financial Officer & Treasurer  
Address:     RAIT Financial Trust       Cira Centre       2929 Arch Street, 17th
Floor       Philadelphia, Pennsylvania 19104       Attention: Chief Operating
Officer       Email: rlicht@raitft.com       Fax: (215) 243-9039   BELLE CREEK
MEMBER, LLC   By: Belle Creek IR Holdings, LLC, its sole member       By: RAIT
NTR Holdings, LLC, its sole member           By: RAIT Partnership, L.P., its
sole member               By: RAIT General, Inc., its general partner       By:
 

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer
  CENTREPOINT MEMBER, LLC   By: RAIT Equity Holdings I, LLC, its sole member  
    By: RAIT Partnership, L.P., its sole member           By: RAIT General,
Inc., its general partner       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer



--------------------------------------------------------------------------------

    COPPER MILL MEMBER, LLC     By: Copper Mill IR Holdings, LLC, its sole
member         By: Taberna IR Holdings Member, LLC, its sole member    
        By: Taberna Realty Finance Trust, its sole member       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer
    CRESTMONT MEMBER, LLC     By: Crestmont IR Holdings, LLC, its sole member  
      By: Taberna IR Holdings Member, LLC, its sole member             By:
Taberna Realty Finance Trust, its sole member       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer
    CUMBERLAND MEMBER, LLC     By: Cumberland IR Holdings, LLC, its sole member
        By: Taberna IR Holdings Member, LLC, its sole member             By:
Taberna Realty Finance Trust, its sole member       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer

 

21



--------------------------------------------------------------------------------

    HERITAGE TRACE MEMBER, LLC     By: Heritage Trace IR Holdings, LLC, its sole
member         By: Taberna IR Holdings Member, LLC, its sole member    
        By: Taberna Realty Finance Trust, its sole member       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer
    RAIT NTR HOLDINGS, LLC     By: RAIT Partnership, LP, its sole member    
    By: RAIT General, Inc., its general partner       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer
    TABERNA IR HOLDINGS MEMBER, LLC     By: Taberna Realty Finance Trust, its
sole member       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer
    TRESA AT ARROWHEAD MEMBER, LLC     By: Tresa IR Holdings, LLC, its sole
member         By: RAIT NTR Holdings, LLC, its sole member             By: RAIT
Partnership, L.P., its sole member                 By: RAIT General, Inc., its
general partner       By:  

/s/ James J. Sebra

      Name:   James J. Sebra       Title:   Chief Financial Officer & Treasurer

 

22



--------------------------------------------------------------------------------

INDEPENDENCE REALTY ADVISORS, LLC By:  

/s/ Farrell Ender

Name:   Farrell Ender Title:   President

 

23



--------------------------------------------------------------------------------

Schedule I

The RAIT Parties

At July 26, 2013

RAIT Financial Trust

Belle Creek Member, LLC

Centrepoint Member, LLC

Copper Mill Member, LLC

Crestmont Member, LLC

Cumberland Member, LLC

Heritage Trace Member, LLC

Independence Realty Advisors, LLC

RAIT NTR Holdings, LLC

Taberna IR Holdings, LLC

Tresa at Arrowhead Member, LLC

 

24